Dismissed and Opinion Filed November 30, 2015




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-00941-CV

                          JAYSON HOWARD MOORE, Appellant
                                       V.
                            JAMILA VERNA BOYD, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. CV15-00331

                             MEMORANDUM OPINION
               Before Chief Justice Wright, and Justices Lang-Miers and Stoddart
                                Opinion by Chief Justice Wright
       The filing fee and docketing statement in this case are past due. By postcard dated

August 6, 2015, we notified appellant the $195 filing fee was due. We directed appellant to

remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated August 6, 2015, we notified appellant

the docketing statement had not been filed in this case. We directed appellant to file the

docketing statement within ten days. We cautioned appellant that failure to do so might result in

dismissal of this appeal. To date, appellant has not paid the filing fee, filed the docketing

statement, or otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b), (c).




150941F.P05                                        /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

JAYSON HOWARD MOORE, Appellant                    On Appeal from the 292nd Judicial District
                                                  Court, Dallas County, Texas
No. 05-15-00941-CV       V.                       Trial Court Cause No. CV15-00331.
                                                  Opinion delivered by Chief Justice Wright.
JAMILA VERNA BOYD, Appellee                       Justices Lang-Miers and Stoddart
                                                  participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee JAMILA VERNA BOYD recover her costs of this appeal
from appellant JAYSON HOWARD MOORE.


Judgment entered November 30, 2015.




                                            –3–